Citation Nr: 1539297	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-32 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 10 percent for lumbosacral strain prior to March 18, 2015, and a rating in excess of 20 percent thereafter.

2.  Entitlement to an extraschedular rating for lumbosacral strain.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 2002 to April 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded the appeal for further development in December 2012.  At that time, the issues on appeal included the increased rating claim for the spine, an increased rating claim for posttraumatic stress disorder (PTSD) and a claim for a TDIU.

In an April 2015 supplemental statement of the case, the RO in Winston-Salem, North Carolina, considered the claim on the merits and increased the 10 percent evaluation for lumbosacral strain to 20 percent, effective March 18, 2015.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board also notes that, in an April 2015 rating decision, the RO in Winston-Salem granted service connection for radiculopathy of the left lower extremity, associated with lumbosacral strain, and assigned a separate 10 percent rating for the radiculopathy, effective March 18, 2015.  The Veteran has not appealed that rating, and thus, the Board will not address radiculopathy because it is not before the Board for appellate consideration.  See 38 C.F.R. § 20.200 (2015).

In the same April 2015 rating decision, the RO also increased the Veteran's rating for his service-connected posttraumatic stress disorder (PTSD) to 100 percent, which is considered a full grant of the benefit sought.  Therefore, this issue is no longer in appellate status.  The RO indicated that because of the 100 percent evaluation for PTSD, the issue of entitlement to a TDIU was moot, was no longer on appeal, and would not be considered.  However, as is discussed below, the receipt of a 100 percent disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 18, 2015, the Veteran's service-connected lumbosacral strain was manifested by: forward flexion of the thoracolumbar spine no worse than 65 degrees and a combined range of motion no worse than 170 degrees, considering pain and other factors; no muscle spasm, guarding, or localized tenderness severe enough to cause abnormal gait or abnormal spinal contour; and no objective neurologic abnormalities (other than the service-connected left lower extremity radiculopathy), ankylosis, or incapacitating episodes due to intervertebral disc syndrome (IVDS).

2.  Since March 18, 2015, the Veteran's lumbosacral strain with IVDS has not been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, objective neurologic abnormalities (other than left lower extremity radiculopathy), or incapacitating episodes due to IVDS.


CONCLUSIONS OF LAW

1.  Prior to March 18, 2015, the criteria for a rating in excess of 10 percent for lumbosacral strain were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  Since March 18, 2015, the criteria for a rating in excess of 20 percent for lumbosacral strain with IVDS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard May 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records and post-service VA treatment records have been obtained.

The Veteran was provided VA spine examinations in May 2009, September 2010, and March 2015.  The examinations are sufficient evidence for deciding claim.  The reports are adequate as they are based upon consideration of the Veteran's history, describe the Veteran's lumbosacral strain in sufficient detail so that the Board's evaluation is fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

This case was remanded for additional development in December 2012.  As is discussed further below, the Board finds that the AOJ substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II. Increased Ratings - Lumbosacral Strain

Applicable Law

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, staged ratings are appropriate because the evidence shows distinct levels of lumbosacral strain that warrant different ratings.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's lumbosacral strain has been appropriately rated under Diagnostic Code 5237.  The Code provides that the disability is to be evaluated pursuant to the General Rating Formula for Diseases and Injuries of the Spine, with Diagnostic Code 5243 also warranting consideration of the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.

The provisions of 38 C.F.R. § 4.71a allow for IVDS, preoperatively or postoperatively, to be evaluated based either on the total duration of incapacitating episodes over the past 12 months or by combining (under 38 C.F.R. § 4.25) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Additionally, the Rating Formula encompasses disabling symptoms such as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Also, associated neurologic abnormalities (e.g., bowel or bladder impairment) are evaluated separately.

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine, and an evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

The evaluation criteria are meant to take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51455 (Aug. 27, 2003).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note (1).


Lumbosacral Strain

In this case, there were three VA examinations, in May 2009, September 2010, and March 2015, which included measurements of the Veteran's thoracolumbar range of motion during the appeal period.  Initially, the Board acknowledges that the Veteran has complained of back pain throughout the pendency of this case.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration in evaluating the service-connected lumbosacral spine disability.  Accordingly, efforts were made to simulate the effect of pain during flare-ups, to include repetitive motion testing.

The range of motion results from the May 2009 examination were: flexion of the thoracolumbar spine to 80 degrees with pain at 80 degrees, extension of to 15 degrees with pain at 15 degrees, left and right lateral flexion to 25 degrees with pain at 25 degrees, and left and right lateral rotation to 30 degrees with pain at 30 degrees.  Based on these results, the combined range of motion is 205 degrees.  With repetition, there was no additional limitation in degree.  The neurological part of the examination had the following results: motor function within normal limits, sensory function within normal limits, and bilateral lower extremity knee jerk and ankle jerk reflexes of 2+.  Gait was also within normal limits, and the Veteran had no numbness or loss of bladder or bowel control.  The Veteran reported that his lumbosacral condition did not result in any incapacitation.

Turning to the September 2010 examination, the Veteran exhibited flexion to 65 degrees, extension to 25 degrees, left and right lateral flexion to 25 degrees, and left and right lateral rotation to 15 degrees.  Based on these results, the combined range of motion is 170 degrees.  The examiner reported no objective evidence of pain on active range of motion and no additional limitations after three repetitions of range of motion.  The examiner also noted that the Veteran had a normal gait and no muscle spasm, localized tenderness, or guarding severe enough to result in abnormal spinal contour.  The muscle strength and reflex tests were all normal.  The sensory examination was normal except for a note of decreased light touch sensation on the dorsum of the right foot, and the examiner still concluded that there was no lower extremity radiculopathy.  The Waddell, straight leg raise, and sitting straight leg raise tests were negative.  No other neurologic abnormalities related to the thoracolumbar spine were noted, to include bowel or bladder problems.  Based on the Veteran's history and physical examination, the examiner reported the following diagnosis, "Lumbar spine degenerative disc disease L5-S1 no foraminal stenosis found.  NO LOWER EXTERMITY RADICULOPATHY."

In accordance with the Board's December 2012 remand instructions, the Veteran was afforded the March 2015 VA examination, and his VA treatment records are associated with the claims file.  Thus, the Board finds that there was compliance with those remand directives.  See Stegall.

Turning to the March 2015 examination, the Veteran exhibited forward flexion to 80 degrees with pain at 80 degrees, extension to 30 degrees with pain at 30 degrees, left and right lateral flexion to 30 degrees with pain at 30 degrees, and left and right lateral rotation to 30 degrees with pain at 30 degrees on the right and with pain at 20 degrees on the left.  Based on these results, the combined range of motion is 220 degrees.  There was no additional limitation in range of motion following repetitive-use testing.  The examiner reported guarding or muscle spasm of the thoracolumbar spine that was severe enough to result in an abnormal gait.

The muscle strength, reflex, and sensory examinations were all normal.  However, there was a positive straight leg raising test on the left, which suggests radiculopathy, and the examiner reported severe left lower extremity pain due to radiculopathy.  As is noted above, the RO assigned a separate 10 percent rating for the radiculopathy, effective March 18, 2015, the date of his last VA examination.  The Veteran has not appealed that rating, and thus, the Board will not address radiculopathy because it is not before the Board for appellate consideration.

Also at the March 2015 VA examination, the examiner diagnosed the Veteran with IVDS, left sciatic, and reported no incapacitating episodes over the past 12 months.  The Veteran reported flare-ups where he has to lie in bed, unable to move, approximately 3-4 days per week and missed 3-4 days per month of work due to the flare-ups.

After reviewing all of the clinical evidence and subjective complaints, to include review of the Veteran's VA treatment records generally showing back pain complaints and treatment, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 10 percent for the Veteran's service-connected lumbosacral spine disability is not warranted for the period prior to March 18, 2015.  According to the rating criteria discussed above, the September 2010 range of motion results, which are more favorable to increasing the Veteran's 10 percent rating than the May 2009 range of motion results, do not warrant an increase from 10 percent to the next higher rating of 20 percent, even when considering pain, because a 20 percent rating requires forward flexion of the thoracolumbar spine to be no greater than 60 degrees, a combined range of motion of no greater than 120 degrees, or abnormal gait or spinal contour.

The September 2010 shows flexion of 65 degrees, a combined range of motion of 170 degrees, and no muscle spasm, localized tenderness, or guarding severe enough to result in abnormal gait or spinal contour.  Furthermore, a thorough review of the record, to include the three VA examinations, does not reflect the Veteran has ever been diagnosed with ankylosis of the thoracolumbar spine.  Therefore, prior to March 18, 2015, a rating higher than 10 percent for the Veteran's lumbosacral disability must be denied.

Turning to the period since March 18, 2015, when the Veteran's lumbosacral spine disability has been rated as 20 percent disabling, the evidence does not show that the next higher rating of 40 percent, or any higher rating, is warranted.  According to the rating criteria discussed above, the March 2015 range of motion results do not warrant an increase from 20 percent to the next higher rating of 40 percent, even when considering pain, because a 40 percent rating requires forward flexion of the thoracolumbar spine to be 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Here, the forward flexion was noted to be 80 degrees, and no ankylosis, favorable or otherwise, has been shown in the VA treatment records or examinations of record.  Regarding the Formula for Rating IVDS Based on Incapacitating Episodes, the March 2015 examiner reported that the Veteran has IVDS.  However, the evidence does not show the presence of incapacitating episodes as defined by VA regulation.  Thus, a rating higher than 20 percent under Diagnostic Code 5243 is not available in this case.  Therefore, since March 18, 2015, a rating in excess of 20 percent for the Veteran's lumbosacral spine disability must be denied.

Furthermore, the record does not show that the Veteran has any neurologic abnormalities, other than the noted radiculopathy, associated with the service-connected lumbosacral disability.  All three VA spine examinations included various neurologic tests and indicate no neurologic abnormalities, to include bowel and bladder problems, related to the Veteran's service-connected lumbosacral disability were noted.


ORDER

Prior to March 18, 2015, a schedular rating in excess of 10 percent for service-connected lumbosacral strain is denied.

Since March 18, 2015, a schedular rating in excess of 20 percent for service-connected lumbosacral strain with IVDS is denied.


REMAND

In the December 2012 remand, the issue of entitlement to a TDIU was remanded by the Board for further development, to include adjudication of the matter in the first instance.  As is noted above, the RO indicated that the TDIU issue became moot because the RO increased the Veteran's PTSD rating to 100 percent.  However, in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), the United States Court of Appeals for Veterans Claims (Court) determined that, while no additional disability compensation could be paid when a total schedular disability rating was already in effect, a separate award of a TDIU predicated on a single disability could form the basis for an award of special monthly compensation (SMC).  

Accordingly, although entitlement to 100 percent schedular rating has been granted, VA still needs to consider entitlement to TDIU as it may result in the award of SMC pursuant to 38 U.S.C.A. § 1114(s) (West 2014).  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  As is noted in the December 2012 remand, the Board found the TDIU claim is essentially a component of the claim for increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Furthermore, a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, because the AOJ has not yet fulfilled the Board's December 2012 request for consideration of a TDIU, an additional remand is necessary so that such development may be completed because that issue is once again before the Board.  

As the issue of entitlement to a higher rating for the Veteran' lumbar spine disability on an extraschedular basis is predicated, in part, on a demonstration of marked interference with employment, any development conducted for the TDIU claim could impact the Veteran's eligibility for an extraschedular rating.  Accordingly, the Board finds this matter is inextricably intertwined with the TDIU issue being remanded.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003);

Accordingly, the case is REMANDED for the following action:

1.  Send a new notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for a TDIU.  The matter of TDIU should be returned to the Board only if the Veteran perfects an appeal as to this issue.

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed and entitlement to an extraschedular rating for the Veteran's lumbar spine disability should be adjudicated.  If the benefit sought is denied, a supplemental statement of the case should be issued and the matter should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


